 DECISIONS OF NATIONAL LABOR RELATIONS BOARDPacific Aggregates, Inc. and its affiliates, includingFranklin Material Company and Local 513, Inter-national Union of Operating Engineers, AFL-CIO. Case 14-CA-8809August 8, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSMURPHY AND WALTHEROn March 2, 1977, Administrative Law JudgeSidney J. Barban issued the attached Decision in thisproceeding. Thereafter, the Respondents filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions2of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondents, Pacific Aggre-gates, Inc. and its affiliates, including FranklinMaterial Company, Valley Park, Missouri, theirofficers, agents, successors, and assigns, includingNed L. Abernathy and/or Boulder Sand and GravelCompany, Gray Summit, Missouri, shall take theaction set forth in the said recommended Order.The Respondents have excepted to certain credibility findings made bythe Administrative Law Judge. It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect. Standard Dr) Wall Products,Inc. 91 NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3, 1951). We havecarefully examined the record and find no basis for reversing his findings.The name "Republic" at sec. Ill, par. I of the Administrative LawJudge's Decision is hereby corrected to read "Pacific."2 In the absence of exceptions thereto, we adopt pro forma theAdministrative Law Judge's determinations concerning Boulder Sand andGravel Company.DECISIONSTATEMENT OF THE CASESIDNEY J. BARBAN, Administrative Law Judge: Thismatter was heard at St. Louis, Missouri, on February 26,I This case was continued from February 26 because of an assertedconfusion of dates that prevented a principal officer of Respondents, JamesP. Blind, involved in the alleged violations, from being present. The matter231 NLRB No. 45March 22, and August 24 and 25, 1976,1 upon a complaintissued against the above-named Respondents on January20, 1976, based on charges filed by the above-namedCharging Party (herein the Union) on September 22, 1975.The complaint alleges that the Respondents, an assertedsingle-integrated enterprise in which each is allegedly thealter ego of the other, violated Section 8(aX5) and (1) of theAct, by withdrawing recognition from the Union as thebargaining representative of Respondents' employees atRespondents' facility known as "Gray Summit," in anappropriate bargaining unit, and by failing and refusing toapply the terms of a collective-bargaining contract with theUnion to such employees at Gray Summit. Respondents'answer denies the commission of the alleged unfair laborpractices.On April 9, 1976, the Union filed an amended charge inthis matter against Ned Abernathy and Associates d/b/aBoulder Sand and Gravel Company, successor to and/oralter ego of Pacific Aggregates Co. and its affiliates,including Franklin County Materials Co. Thereafter, onApril 22, 1976, General Counsel filed a motion requestingthat the pleadings in this case be amended "to include NedAbernathy and Associates d/b/a Boulder Sand and GravelCompany, and any and all other successors and assigns ofRespondent Pacific Aggregates, Inc. and its affiliates,including Franklin Material Company in any remedialRecommended Order which may issue. ..." On June 21,1976, after due consideration of the response of BoulderSand and Gravel Company (herein Boulder) made inopposition to the motion, I ordered that the hearing in thismatter be reopened to determine "whether Ned Abernathyand Associates d/b/a Boulder Sand and Gravel Company,or any other claimed successors and assigns of PacificAggregates, Inc., Franklin Materials Company, or theiraffiliates should be included as a party obligated to complywith and to execute any remedial order which may issue inthis matter."Upon the entire record in this case, from observation ofthe witnesses and their demeanor, and after due consider-ation of the briefs of the General Counsel, the Respon-dents, and Boulder, I make the following:FINDINGS AND CONCLUSIONSI. THE COMPANIES; JURISDICTION; THE LABORORGANIZATIONA. The RespondentsThe evidence (G.C. Exh. 2) shows that Pacific Aggre-gates, Inc., Bayless Company, and Brockway-St. Louis,Inc., at times material, had interlocking officers, directors,and ownership. In particular, James P. Blind, Eugene J.Henry, and Lon Hocker were, respectively, president, vicepresident, and secretary of each of these companies. InFebruary 1975, several officers and directors of Pacificorganized and incorporated Franklin Material Company,acquired equal shares of its stock, and appointed Byronwas reopened on August 24 on the motion of General Counsel discussedhereinafter.214 PACIFIC AGGREGATES, INC.Schmidt, a former employee of Brockway, to the positionof president of Franklin.Pacific is a Missouri corporation with its principal officeand place of business at Valley Park, Missouri (also knownas, and referred to herein as, Peerless Park), where it is"engaged in the mining production and non-retail sale ofsand, gravel, concrete, and related products." Pacific alsomaintained until November 1974 "a mine and place ofbusiness in Gray Summit, Missouri [herein Gray Summit]where employees of Pacific Aggregates, Inc., under thesupervision and control of said corporation, engaged in themining production of sand, gravel and related products."Beginning in February 1975 until December of that yearFranklin operated Gray Summit, under lease from Pacific,where Franklin was engaged in the mining production andnonretail and retail sale of sand, gravel, concrete, andrelated products. Franklin leased the sand and gravelequipment used at Gray Summit from Pacific, and also aportable ready-mix concrete plant used at that facility fromBrockway.During periods material, Pacific has been a member of amultiemployer organization, The Sand and Gravel Produc-ers Association of Greater St. Louis, which collectivelybargains and executes labor agreements on behalf of itsmembers. During a recent representative annual period,the members of the association, individually or collectively,had delivered to their respective places of business inMissouri, directly from outside the state goods, materialsand services valued in excess of $50,000. It is stipulatedthat the association is engaged in commerce within themeaning of the Act.During 1975, Franklin made total sales of sand, gravel,concrete, and related products of a value in excess of$100,000, of which somewhat more than half was derivedfrom sales of sand and gravel, and slightly less than halffrom sales of ready-mix concrete.Based on the above, and the record as a whole, it isfound that the Respondents named above constitute, forthe purpose of this proceeding, a closely integratedenterprise engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.B. Boulder and Affiliated CompaniesBoulder, Pacific Ready-Mix Company, and UnionReady-Mix Company are Missouri corporations, whichwere stipulated to be affiliated businesses with commonofficers, ownership, directors, and operators, and for thepurposes of NLRB jurisdiction only constitute a single-integrated business enterprise. In particular, Ned L.Abernathy, vice president of Boulder, holds one or moreexecutive offices with each of the other two companies.During times material both Pacific Ready-Mix, at Pacific,Missouri, and Union Ready-Mix, at Union, Missouri, havebeen engaged in the production, sales, and distribution ofready-mix concrete and related products. Boulder wasincorporated in March 1976 to operate the Gray Summitfacility (formerly operated by Pacific and Franklin), whereBoulder is engaged in the mining production and retail andnonretail sale of sand, gravel, and related products, thegreat majority of which is furnished to Pacific Ready-Mixand Union Ready-Mix for the production of ready-mixconcrete. Boulder, Pacific Ready-Mix, and Union Ready-Mix, in the course of their business operations, togetherannually sell and ship goods and materials valued in excessof $50,000 to firms in the State of Missouri whoseoperations satisfy an appropriate standard of the Board forthe assertion of jurisdiction based on direct inflow or directoutflow.It is stipulated, and I find, that Boulder is now and hasbeen at all times material an employer engaged incommerce within the meaning of Section 2(6) and (7) of theAct.C. The UnionBased upon the answer to the complaint and theevidence in the record as a whole, I find that the Union is alabor organization within the meaning of Section 2(5) ofthe Act.II. SUMMARY OF THE FACTS AND ISSUESA summary of the undisputed facts will serve to point upthe issues in the case. On June 1, 1968, at a time whenPacific was operating both the Peerless Park and the GraySummit facilities for the production of sand and gravel,Pacific executed a collective-bargaining agreement with theUnion. Pacific contends that agreement, and the successoragreements, the last of which expires on April 30, 1978,were intended to apply only to the operations at PeerlessPark and do not apply to the operations at Gray Summit.The Union, and General Counsel here, contend that theseagreements applied and continue to apply to both opera-tions. These contentions will be considered in some detailhereinafter.In the latter part of 1974, Pacific closed down the GraySummit facility. As noted, in February 1975, officers ofPacific formed Franklin which reopened the Gray Summitoperation in March 1975. Byron Schmidt, who wasappointed the head of Franklin and the manager of theGray Summit operation, hired Houston Martin, Jr. (hereinMartin Jr.), and Houston Martin III (herein Martin Ill),who had previously operated Gray Summit for Pacific, towork at that facility for Franklin. However, Schmidtadvised the Martins that he intended to run Gray Summitnonunion, and required that they take withdrawal cardsfrom the Union before they could work for Franklin atGray Summit. The Martins did so. Franklin did not applythe union agreement to its operations at Gray Summit.Respondents contend that Franklin was formed in orderto start a ready-mix concrete operation at Gray Summitusing sand and gravel mined there. Pacific had notpreviously operated a ready-mix plant at Gray Summit,although it appears that Bayless had operated such afacility at or near Peerless Park and, as noted, it wasstipulated that Pacific had produced concrete at the latterlocation. Respondents assert that Franklin's operations atGray Summit were substantially different from that ofPacific at the same place, and thus that the unionagreement should not in any event apply.In September 1975, the Union filed a charge with theBoard alleging that Respondents' failure and refusal toapply the union bargaining agreement to the Gray Summit215 DECISIONS OF NATIONAL LABOR RELATIONS BOARDoperation violated the Act. In December 1975, the GraySummit operation was closed, Respondents asserting thatit had been unprofitable.Complaint in this matter was issued in January 1976 andthis matter came on for hearing on February 26, at whichtime the case was continued at the request of Respondents.Unknown to the other parties at the time, Pacific was thennegotiating with Ned L. Abernathy to lease the GraySummit sand and gravel operation. It is asserted that anoral lease of the real estate and some equipment wasentered into between Pacific and Abernathy on March 5,1976, and that Abernathy was not aware at that time of thedispute over the application of the Union's contract toGray Summit or that a complaint had been issued allegingthat the Act had been violated by Respondents' failure andrefusal to apply the contract to those operations, or that ahearing had begun on those allegations. It is admitted thatwhen Abernathy executed a written lease in May 1976, onbehalf of Boulder, he was aware of the dispute and theBoard's proceedings.Abernathy employed Martin Jr. and Martin III tooperate the Gray Summit facility for Boulder, on differentterms from those they had received from either Pacific orFranklin. Though Boulder leased some of the equipment atGray Summit owned by Pacific and used by Franklin,some of the equipment, and in particular the ready-mixplant, was removed by Pacific. Boulder purchased somenew equipment, different in size or capacity from thatremoved by Pacific, though similar in type and purpose, toreplace some of the equipment removed. Boulder, as noted,has only produced sand and gravel at Gray Summit.Boulder contends that it is conducting a substantiallydifferent operation at Gray Summit from that of Franklin,using much of its own equipment, and selling basically todifferent customers (i.e., Pacific Ready-Mix and UnionReady-Mix) from Franklin, and therefore cannot beconsidered a legal successor to Franklin obligated toremedy any unfair labor practices that may be found asGeneral Counsel contends.Boulder also contends that Martin Jr. is employed as asupervisor within the meaning of the Act, and thus theBoard should not require it to recognize and deal with theUnion in a one-man unit.211. THE APPLICATION OF THE CONTRACTTo the extent that there is conflict between the testimonyof James P. Blind, president of Pacific, and JamesLaMartina, previously a business agent of the Union, withrespect to the circumstances under which Republic came tosign a bargaining agreement with the Union, I creditLaMartina. I am not satisfied that the recollection of either2 However. Boulder in support of its contention that Martin Jr. is asupervisor, also relies on the fact that some part-time employees have beenemployed from time to time. Abernathy testified that he anticipated theneed for further employees.:f The denial was made on rebuttal, after Blind's testimony. OnLaMartina's original cross-examination, he testified that he had had norecollection by whom or why the words were inserted. He was then asked,"It could have been that Mr. Blind could have signed the contract after youleft and mailed it in and you listed Peerless Park under Pacific Aggregates,"to which he answered, "It is possible." Considering the complexity of thequestion, and the record as a whole, I do not believe that this detracts fromLaMartina's denial.of them concerning these matters is as sharp as it might be,but LaMartina impressed me as a credible witness. He nolonger holds a position with the Union, but is employed asa Federal mediator, and thus has no present interest in theoutcome of the litigation, whereas Blind, of course, has animmediate interest in the case. Further, as noted hereinaf-ter, at the critical point, the probabilities lie with LaMarti-na's version.LaMartina left completed copies of the Union's standardcontract at Blind's office for the latter's consideration. Thisagreement, which covered a unit of "engineers, oilers,firemen, mechanics, mechanics helpers and exemptingexecutives, supervisory employees, superintendents andforemen, technical and research employees, office workers,and watchmen, and those employees holding the classifica-tion of laborers," was already signed by officers of theUnion. Respondents agree that this constitutes an appro-priate unit within the meaning of the Act. (G.C. Exh. 2,par. 8) When the agreement was returned to LaMartina, ithad inserted, under "PACIFIC AGGREGATES, INC.," andabove Blind's signature, the words "Peerless Park" with theinitials "JB" beside them. Blind contends that LaMartina(presumably in Blind's presence) wrote in "Peerless Park"upon Blind's insistence that he did not want the contract tocover the operations at Gray Summit. LaMartina deniedthat he wrote those words in the contract.3Indeed, ifLaMartina had, in fact, inserted the words in the contractas Blind testified, as a concession to Blind, I would haveexpected LaMartina to sign his own initials, and that Blind,as a good businessman who had won a point, would haveinsisted upon it, and affixed his own initials also. Further,the probabilities are against LaMartina's agreeing in thisfashion that Pacific could run a nonunion operation indirect competition to a union operation, both in an areaover which the Union had jurisdiction, particularly whenPacific might transfer union members back and forthbetween the two operations-as in fact Pacific regularlydid. LaMartina in his testimony indicated that he may nothave been aware of the Gray Summit operation at the timethe contract was signed. Finally, the evidence is convincingthat Pacific thereafter applied the union contract to theemployees who were regularly employed at Gray Summit.4Indeed, Pacific thereafter signed two contracts with theUnion-one of them while Pacific itself was still operatingGray Summit-without seeking the exclusion of thatfacility from coverage of the contract. Pacific did not stopmaking contributions to the fringe benefit funds for theMartins, employed at Gray Summit, until, in one case,Pacific shut down that facility, and in the other, whenFranklin took over the operation of the facility.In support of its argument that Blind did not intend tohave this agreement apply to Gray Summit, RespondentsI Without discussing all the factual details litigated by the parties, it issufficient to note that Pacific not only paid the contract scale to Martin Jr.and Martin Ill, who were regularly employed at Gray Summit, but alsomade contributions to the union health and welfare and pension plans asrequired by the union contract. Such contrinbutions would have been illegalin the absence of a written contract covenng those employees. See Sec.302(aXcX5) of the Labor Management Relations Act, 1947. When theUmon complained at one point that Martin Ill was not receiving thecontract scale of wages at Gray Summit. Pacific conceded and paid thewage the Union requested.216 PACIFIC AGGREGATES, INC.point to the fact that, shortly thereafter, Pacific signed acontract with the Teamsters union specifically limited toPeerless Park. I was not impressed with Blind's explanationas to the reason he could not grant the Union a contract atGray Summit without signing a contract with the Team-sters for that same facility. Respondents also note that theunion shop steward at Peerless Park at one time told Blindthat he did not think the union contract covered GraySummit. However, the shop steward also testified that hedid think that the contract covered that facility. In fact, asnoted above, the shop steward did process grievances foremployees working full time at Gray Summit. The shopsteward sought to explain these various inconsistencies onthe basis that he considered the contract to cover the unionmembers while they were working at Gray Summitalthough he did not think the contract covered the facility.There is indication in Blind's testimony that he alsoadopted this dichotomy.5I find this argument unaccept-able. In essence, it would permit management to unilateral-ly determine when the contract should be applied toworking conditions at Gray Summit, and when it shouldnot. Contrary to the purposes of the Act, this would tend tocreate turmoil, rather than stabilize working conditions. Infact this occurred when a new business agent of the Union,John Nava, who had succeeded LaMartina, came to GraySummit when it was operated by Franklin and discoverednonunion employees working there, in his opinion inviolation of the union agreement. Nava directed the unionmembers on the site to leave, telling them that Respon-dents were not abiding by the contract, and that theoperation was thus nonunion.6Further, there is no functional reason why the twofacilities should be considered separate units. The employ-ees at the two operations produced the same products,using the same skills and operating similar equipment.Employees were transferred between the two operations,almost all of the Peerless Park employees having worked atGray Summit at one time or another, some of them evenduring the period Franklin ran the facility. Indeed, GraySummit was under the supervision of the superintendent ofPacific, when Gray Summit was being run from PeerlessPark. On one occasion, when Martin Jr. was laid offbecause of the shutdovn of Gray Summit, upon thecomplaint of the union steward that Martin Jr. had theoldest seniority in the unit, Martin Jr. was reinstated atPeerless Park.Upon the above, and the entire record, I find that theappropriate unit set forth in the bargaining agreementbetween Pacific and the Union included the operations atGray Summit.IV. THE OPERATIONS AT GRAY SUMMITThe operations at Gray Summit and those at PeerlessPark involved here are located in adjacent counties inMissouri, both on the shores of, or near, the MeramecI Blind testified that when he signed the onginal contract with the Unionit was his intention to pay the contract scale and fringe contributions forunion members working at Gray Summit although he asserts he did notintend that the contract apply to the operations at Gray Summit.6 Respondents in their brief argue that Nava's statement shows that theUnion did not consider the union contract applicable to Gray Summit. IRiver.7As has been noted, both locations have been usedto procure sand and gravel from the adjacent bodies ofwater and prepare it for sale or use. At Gray Summit itappears that supplies of sand and gravel were obtained bydragging a bucket arrangement (sometimes referred to inthe record as a Sauerman) across the river on a cableanchored on the opposite shore. This material wasconveyed a short distance to the sand and gravel "plant,"which consists of an iron framework supporting a conveyorwhich takes the material to a hopper at the top from whichthe material is dropped through a number of screens ofvarious sizes. The gravel is screened out according to sizeand falls (or is conveyed) into storage bins. The sand fallsto the bottom where it is washed and then falls (or isconveyed) into storage bins. From these bins the material islater loaded into trucks for delivery to their destination. Itwould appear that while Pacific operated this location, inaddition to the sand and gravel plant, it used a loader, twobuckets or draglines (only one of which was used at anyone time), a dump truck and a service truck, storage andoffice trailers, and some other small equipment and a boatwith outboard motor to perform sand and gravel opera-tions. No other operations were performed at this locationby Pacific between 1968 and the end of 1974, so far as therecord shows.During this period, only Martin Jr. and Martin III wereregularly employed at Gray Summit. Martin Jr. had beentransferred from Peerless Park to Gray Summit at hisrequest by the superintendent at Peerless Park. Martin IIIwas hired about that time. As has been noted, theoperation was supervised by the superintendent at PeerlessPark. Other Peerless Park employees worked at GraySummit from time to time as needed. The vast majority ofthe production of Gray Summit during this period was soldto Pacific Ready-Mix and Union Ready-Mix. It appearsthat deliveries to those places were made by the customer,who came and picked up the material. As has been notedPacific closed down the Gray Summit operation at the endof 1974.However, in February 1975, officers and directors ofPacific formed Franklin Material for the purpose ofreopening Gray Summit. Blind testified that the purpose ofthis was to reopen that location as a ready-mix operation.Why the formation of a new company for this purpose wasnecessary is not clear. The production of ready-mixconcrete is a logical extension of the production of sandand gravel, and at least one of Respondents, Bayless, hadpreviously been engaged in such an operation at or nearPeerless Park.Franklin reopened Gray Summit in March 1975 pursu-ant to a lease from Pacific. Byron Schmidt was hired to runGray Summit, as president of Franklin. He, in turn, hiredthe two Martins, upon the express condition that theysecure withdrawal cards from the Union so that theoperation could be run nonunion. In fact, it appears thatfor two weeks during this period before the Martinsfind to the contrary. Indeed, immediately thereafter, when Nava wasadvised that his action violated the no-strike clause of the union contract, hetold the union members to go back to work at Gray Summit.I I have reference to the Official Highway Map of the State of Missouri,1973, which shows that the communities of Gray Summit and Valley Parkare about 20 miles apart.217 DECISIONS OF NATIONAL LABOR RELATIONS BOARDsecured their union withdrawals, Pacific paid them for theirwork at Gray Summit. Franklin paid the Martins at theunion hourly wage scale but did not make contributions tothe union health and welfare and pension funds as requiredby the union contract. During this time, some employeesfrom Peerless Park worked at Gray Summit, Blind statingthat Pacific paid their wages and benefits and chargedFranklin for these costs.The plant and equipment described above continued tobe used at Gray Summit as it had been by Pacific. Franklinalso acquired a portable ready-mix plant from Brockway(according to G.C. Exh. 2), which had previously been usedby Bayless at or near Peerless Park. According to thetestimony of Martin Ill, which is credited, it was not beforeJune 1975 that Franklin first began to produce ready-mixconcrete.sUp to this point, Pacific Ready-Mix and UnionReady-Mix continued to be large customers for the sandand gravel produced at Gray Summit. Thereafter accord-ing to Abernathy, considering Franklin to be a competitor,they secured their materials elsewhere. In any event, itappears that thereafter the vast majority of the sand andgravel produced at Gray Summit was utilized by Franklinin its ready-mix operation. As simply described in therecord, this operation consisted of supplying the ready-mixplant with gravel and sand and water in separate compart-ments in proper proportions, which were emptied intoready-mix trucks in suitable amounts, where they weremixed in the truck while in transit.To assist in these operations, Byron Schmidt's son, Todd,was hired to work at Gray Summit, as well as two part-timeemployees who were called in whenever needed to drivethe ready-mix trucks. Martin III, in addition to performinghis duties in respect to the sand and gravel operations as hehad previously done for Pacific, also spent a considerableamount of time driving a ready-mix truck delivering thatconcrete to customers. Martin Jr. rarely drove a ready-mixtruck, spending his time working at the sand and graveloperation as he had for Pacific and tending the ready-mixplant. During this time, two Peerless Park employees ofPacific were sent to Gray Summit, in September 1975, tobuild a permanent ready-mix plant. These were the twowho were called off the job by Business Agent Navabecause Franklin was not complying with the unioncontract at Gray Summit. Within a few days thereafter, asnoted, they were returned to Gray Summit. For reasons notexplained they did not complete the ready-mix plant.While at Gray Summit, however, the two did on occasionassist the Martins in their sand and gravel operations, atthe request of Byron Schmidt. They were soon recalled toPeerless Park. At the time that Franklin shut down GraySummit in December 1975, only Martin Jr. and Martin IIIwere employed there. Blind asserted that the operation wasterminated because it lost $18,000 during the period.However, during negotiations with Ned Abernathy to havehim lease Gray Summit, Abernathy was told by Pacificthat the loss was attributable to Respondents' attempt toproduce ready-mix at that location, not from the sand andgravel operation.I Martin Jr. estimated it was "summertime." Blind thought it was begunin the "spring."Abernathy was approached by Eugene Henry, vicepresident of Pacific, in February 1976, in an effort tointerest him in leasing the Gray Summit location as asource of sand and gravel. Abernathy became interested inthis matter, he says, when he lost his normal source ofsupply of material for the two ready-mix plants, PacificReady-Mix and Union Ready-Mix, with which he wasinvolved. Abernathy met with Henry on several occasionsthereafter, including February 26, the date on which thehearing in this matter commenced, and on March 5, atwhich time he states there was an oral agreement betweenHenry and himself whereby he would lease the property, asmall dragline (Sauerman), the gravel plant, the conveyorsystem, a diesel generator, scale, welding pump, officetrailer, and storage trailer for I year with a 1-year option ata stated rental, and a royalty on material produced.However, because of disagreements over some of the termsto be included, the written lease for the rental of theproperty and equipment was not executed by the partiesuntil after May 13, 1976.Although the record seems to establish that Franklinceased operations at Gray Summit by the end of 1975, it isclear that Martin Jr. continued to do some work thereduring early 1976, probably as an employee of Pacific.Thus, when Abernathy came on the property on March 9,Martin Jr. was working there. When Abernathy ap-proached the Martins to work for him at Gray Summit,Martin Jr. called Blind to find out if he was still employedby Pacific and was told that "I was working for PacificReady-Mix.... He told me that [Ned] Abernathy hadthe Gray Summit plant and I had to negotiate with him onmy wages."Abernathy testified that he originally had another man inmind to operate the Gray Summit facility-whose name hedid not wish to disclose-but, when unable to secure hisservices, Abernathy approached the Martins and hiredthem. Abernathy offered them a straight salary, plus acommission of the net profits of the operation, in additionto certain insurance benefits. Abernathy told the Martinsthat the facility would be run nonunion.In the course of the discussions between Abernathy andMartin Jr. and Martin III with respect to their startingwork for Abernathy at Gray Summit, the two men toldAbernathy that they would have to be off from work thefollowing week to go to a hearing in court because theUnion "was involved in some kind of dispute with thegravel plant and we had to be off." The men said itinvolved Franklin Material and the Gray Summit opera-tion. Abernathy said that "it didn't concern him, that it wasno problem for [the men] to get off." There was apparentlyno further conversation concerning this.The testimony of the Martins was that they are doingbasically the same work at Gray Summit for Abernathy asthey had for Pacific and for Franklin, except for the factthat Abernathy is not producing any ready-mix concrete atthat location. The Martins began working for Abernathy atGray Summit about March 10. Boulder was incorporatedabout March 15. The written lease for the premises andequipment was entered into in Boulder's name after the218 PACIFIC AGGREGATES, INC.middle of May. Boulder has also acquired the right to minesand and gravel from property directly across the riverfrom Gray Summit. Pacific had previously held some rightsto use this property but had let its lease lapse.Mark Abernathy, one of Ned Abernathy's sons, workedfor a short time at Gray Summit. Martin Jr. also hadpermission from Abernathy to call another of his sons,Craig, who worked at Pacific Ready-Mix, to come to GraySummit to assist in times of need.From the above and the entire record, it is evident and Ifind that the essential operation at Gray Summit was theproduction of sand and gravel. The only permanentstructure at the site which has been in use by Pacific,Franklin, and Boulder, and is still being used, is the sandand gravel plant. Material is mined from the river in thesame way as before, by much of the same equipment. Thenew equipment purchased by Boulder or Abernathy is ofthe same type and kind as that previously used by Pacificand Martin and is used for similar purposes, though ofdifferent sizes and capacities. The only addition to thisoperation was instituted by Franklin. However, the first 6months of Franklin's operation of Gray Summit, Franklinalso continued the same sand and gravel operationpreviously run by Pacific without change or addition.During the next 6 months, Franklin continued the samesand and gravel operation, but added a ready-mixoperation, which used the material produced at the samelocation. This new addition was very obviously anexperimental operation, utilizing portable equipment andtrucks secured from other of Respondents' operations. Theexperiment did not work out, the portable equipment andtrucks were removed, and finally the facility was againreopened by a new company, Boulder, which again minedand produced only sand and gravel at the site. Significantlyduring all this period the only two regular and permanentemployees have been Martin Jr. and Martin III, who arestill employed. I therefore find that the basic operation atGray Summit during the tenure of Pacific, Franklin, andBoulder has been and remains unchanged in any substan-tial part.V. ANALYSIS AND CONCLUSIONSA. The Alleged Violation of the ActThe record as a whole and the facts set forth areconvincing and I find that Respondents, possibly inanticipation of starting a ready-mix operation at GraySummit, decided to run that facility nonunion, and formedFranklin to achieve that purpose. This is shown by ByronSchmidt's statements to the Martins and the demand thatthey withdraw from the Union in order to continue to workat Gray Summit. Thereafter, Respondents refused andfailed to apply the union bargaining contract to GraySummit although, as has been found, that location wasincluded in the unit covered by that contract. By so doing,Respondents, including Pacific and Franklin, repudiatedthe contract in substantial part and unilaterally changed itsterms, withdrew recognition from the Union, and refusedto bargain with the Union as to Gray Summit in violationof Section 8(a)(5) and (1) of the Act.B. The Successorship IssueAbernathy and Boulder, in taking over and reopeningGray Summit, as set forth above, with the same regularemployees performing basically the same functions per-formed for Pacific and Franklin previously in mining andproducing sand and gravel at that location, is a successorof Respondents in the operation of Gray Summit for thepurposes of the Act. The fact that there may have been alapse of about 2 months between the operation by Franklinand the resumption by Abernathy does not negate thatconclusion. See C. G. Conn., Ltd, a wholly owned subsidiaryof Crowell Collier and Mae Millan, Inc., 197 NLRB 442(1972). Nor does the elimination of Respondents' experi-ment with ready-mix produced by temporary portableequipment involve a substantial change in the basic sandand gravel operation at Gray Summit.C. The Appropriate UnitThe conclusions made above raise a problem concerningthe appropriate unit and the Union's representation of theemployees. As has been noted above, I find that, so long asRespondents operated the Peerless Park and Gray Summitfacilities, the appropriate unit within the meaning ofSection 9(b) of the Act included all the employees atPeerless Park and Gray Summit in the classificationscovered by the union contract. However, as of March 9,1976, the record shows that the Respondents ceasedoperating the Gray Summit facility. At least by March 10,1976, Ned L. Abernathy was operating that facility. Theevidence does not show that this arrangement withAbernathy was other than in good faith, nor is theresufficient evidence to show that Abernathy, or Boulderthereafter, was an alter ego of Respondents in the operationof Gray Summit. In these circumstances, I find that afterAbernathy began operating Gray Summit, on March 10,1976, the appropriate unit for the purposes of bargaining atGray Summit, within the meaning of Section 9(b) of theAct, has been and is all of the employees employed byAbernathy or Boulder, or both of them, at the GraySummit facility in the classifications described in the unioncontract with the exclusions set forth therein.Abernathy began operations at Gray Summit withMartin Jr. and Martin III. Therefore the obligation ofAbernathy and Boulder to recognize and bargain with theUnion depends, in part, on whether these two wererepresented by the Union at the time and, possibly, onwhether Martin Jr. occupied a supervisory status forAbernathy and Boulder, leaving only a one-man unit.These two issues will now be considered.D. Union Status at Gray Summit After March 10The two Martins had been members in good standing inthe Union for a number of years until Franklin made it acondition of further employment at Gray Summit that theysecure withdrawal cards from the Union. Even so, they didnot totally sever their relationship with the Union, butbecame inactive. Abernathy continued this course ofconduct by advising the Martins from the outset that heintended to continue to operate Gray Summit nonunion.219 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThere is no evidence that the Martins did not desire to berepresented, as they had been at Gray Summit when theUnion secured for them the benefits of the union contractthere. If Respondents had continued to apply the unioncontract to Gray Summit, as I find it should, there wouldbe no question as to the Martins' union membership or theUnion's representative status. In this situation, I find that itwould frustrate the purposes of the Act to hold that thesetwo did not desire the Union to represent them becausethey withdrew from active membership as a result ofRespondents' demand, or that the Union thereby lost itsrepresentative status. It is therefore presumed and I findthat their prior designation of the Union as their represen-tative under the union contract continued at the time theywere employed by Abernathy to work at Gray Summit andthereafter at all times material herein.E. Supervisory Status of Houston Martin, Jr.Abernathy testified that, when he hired Martin Jr. andMartin III to operate Gray Summit, he told the former thathe would be the general manager and the latter that hewould be assistant manager. The indications are that thesetitles were less than serious in the circumstances. Inresponse to a leading question, Abernathy asserted thatMartin Jr. had the right to hire and fire. However,succeeding questions and the record as a whole make clearthat this had reference to a specific occasion, whenAbernathy's son Mark (who had been hired by Abernathyto work at Gray Summit for the summer) left to go back toschool, and Abernathy told Martin Jr. that he could lookaround for someone to replace Mark. Martin Jr. did so,and located such a man, but in discussion with Martin IIIdecided that another man was not needed. Except for thisinstance-and possibly some casual summer help notclearly explicated in the record-there is no indication thatMartin Jr. had the authority on a general basis to hireanyone. Abernathy also told Martin Jr. that, if he neededAbernathy's son Craig (who was regularly employed atPacific Ready-Mix) to come to Gray Summit to work onoccasion, Martin Jr. could call him. On several occasions,Martin Jr. did ask Craig Abernathy to come to GraySummit when there was need to remove mud and sticksfrom the sand and gravel being mined. However, there isno evidence of day-to-day direction or discipline ofemployees by Martin Jr, at Gray Summit.9While em-ployed by Abernathy or Boulder, there is no evidence thatMartin Jr. fired anybody.While Abernathy told Martin Jr. he was being employedto operate the plant, or to manage it in the circumstancespresent here, I would not find that this conferredsupervisory authority within the meaning of the Act. Thesituation is that of a somewhat remote jobsite in theconstruction industry. The work tasks were simple androutine. Martin Jr. continued to do the manual tasks inproducing sand and gravel he had always done and Martins In response to a leading and suggestive question: "In the operation ofthe Gray Summit facility, who is it specifically who determines from day today what the work schedule is going to be, what work is to be done and bywhom?" Abernathy replied, "Houston Martin, Jr." In the absence ofprobative supporting detail, I have given this conclusionary evidence littleweight. In fact, Abernathy had previously testified that the workingIII did the same. The relationship of Martin Jr. and MartinIII, and the other few employees who came on the projectfor short times, was much like that of an experiencedjourneyman and his helpers. Abernathy visited the jobsitefrequently and gave such orders and instructions as hethought necessary.l0 The fact that Abernathy gave Hous-ton Martin Jr. authority on one specific occasion to hire ahelper-which was not done-would not transform himinto a supervisor within the meaning of the Act. See Cast-A-Stone Products Company, 198 NLRB 484 (1972). Uponthese facts and the record as a whole, I find that whileworking for Abernathy and Boulder Houston Martin Jr.was not a supervisor within the meaning of the Act.F. Boulder's Alleged Remedial ObligationGeneral Counsel contends that, at the time Abernathyand Boulder took over the operation of Gray Summit, theywere aware of the unfair labor practice proceeding hereinvolved. Abernathy denies this. It is admitted, however,that Abernathy, and therefore Boulder, was aware of thisproceeding before the formal lease for Gray Summit wassigned by Abernathy for Boulder, but it is asserted in hisbrief that under Missouri law "a verbal lease followed bypossession is binding for one year. Jenkins v. Womach, 107S.W. 423," and therefore the lease in fact was effectivebefore Abernathy had knowledge of the unfair laborpractice.Before Abernathy took possession of the Gray Summitoperation, however, he was informed by the Martins thatthere was a hearing "in court" involving a dispute betweenthe Union and Franklin concerning the operation of GraySummit, and that the two men would have to be off workto attend. Abernathy replied only that it did not concernhim and that the men could take off for the hearing. Thecontent of this conversation, the circumstances, and, inparticular, the singular lack of any curiosity on Aberna-thy's part concerning this request, convince me thatAbernathy knew or had information concerning thependency of the present matter before entering into theoperation of Gray Summit. It must be recalled that this wasnot an instance in which two out of many employees wererequesting time off. This was a case of the entire work forceasking off at a time when the record shows that Abernathywas concerned with securing the production of GraySummit. That Abernathy did not ask the reason that theMartins insisted upon shutting down Gray Summit soshortly after they were hired indicates that he therebysought to insulate himself from the proceedings and theresponsibilities which might flow from public affirmationof knowledge of such proceedings. In these circumstances,I find that Abernathy knew, or should be charged withknowledge, of the pendency of these proceedings prior tothe time he took possession of the Gray Summit operation.For the purposes of the administration of the Act, in anyevent, I find that the managing officer of Boulder wasschedule was set from the beginning, stating, "They were going to operatethe plant from 7:30 to 4 o'clock or 4:30, normal operating hours." Theindication in the record, indeed, was that, if Martin Jr. wanted to take timeoff for personal reasons, he would consult Abernathy.io Abernathy asserted that he was not experienced in the operation of asand and gravel facility.220 PACIFIC AGGREGATES, INC.aware of the pendency of these proceedings prior to thetime Boulder became obligated to lease the Gray Summitoperation, so that Boulder may be held responsible forremedying any unfair labor practices of Respondents atGray Summit, even if Abernathy were held excused.The General Counsel contends that Abernathy andBoulder, as successors to Respondents in the operation ofGray Summit, should be required to recognize and bargainwith the Union as to Gray Summit and to apply the termsof the Union's contract with Pacific to the operations atGray Summit, citing principally, Golden State BottlingCompany, Inc. v. N.L.R.B., 414 U.S. 168 (1973). However, Iam rather convinced that these issues are controlled by theSupreme Court's decision in N.LR.B. v. Burns Internation-al Security Services, Inc., 406 U.S. 272 (1972), which theCourt in Golden State took pains to note was not in conflictwith the later decision in Golden State. In Burns, the Courtheld that the respondent there, a bona fide successor to anemployer holding a bargaining contract with a union, wasnot obligated to assume the predecessor's contract, al-though it was obligated to bargain with the union whichrepresented a majority of the successor's employees in anappropriate unit. For the reasons set forth in Burns, I findthat Boulder and/or Abernathy, bona fide successors toRespondents at Gray Summit, are not obligated to assumethe predecessors' bargaining contract. However, as it haspreviously been found that the employees employed atGray Summit constitute an appropriate unit for collectivebargaining," and the entire work force hired by Abernathyto resume operations at Gray Summit at the outset wererepresented by the Union, Abernathy and/or Boulder mayproperly be held responsible for remedying Respondents'refusal to bargain with the Union concerning wages, hours,and other terms and conditions of employment at GraySummit.CONCLUSIONS OF LAW1. The Respondents, as described hereinabove, consti-tute a closely integrated enterprise which is an employerwithin the meaning of Section 2(2) of the Act, engaged incommerce within the meaning of Section 2(6) and (7) of theAct.2. Ned L. Abernathy and/or Boulder Sand and GravelCompany is a successor to the Respondents in theoperation of the facility at Gray Summit, Missouri,described hereinabove, for the purposes of effectuating thepurposes of the Act.3. The Union is a labor organization within themeaning of Section 2(5) of the Act.4. At all times material to this proceeding, until March10, 1976, the Union has been the exclusive bargainingrepresentative of all of the employees in the followingappropriate bargaining unit within the meaning of Section9(a) of the Act:All engineers, oilers, firemen, mechanics, and mechan-ics helpers employed by Respondents at Peerless Park" The fact that Gray Summit was formerly a part of a larger unitcovered by a bargaining contract does not detract from the finding that afterit was acquired by Abernathy/Boulder it constituted a separate appropriateunit, nor does it affect the successors' obligation to bargain with respect toand Gray Summit, Missouri, exclusive of executives,supervisory employees, superintendents, foremen, tech-nical and research employees, office employees andlaborers.5. Since March 10, 1976, the Union has been andcontinues to be the exclusive representative of all theemployees in each of the following appropriate bargainingunits within the meaning of Section 9(a) and (b) of the Act:(a) All employees of Ned. L. Abernathy and/orBoulder Sand and Gravel Company at Gray Summit,Missouri, in the classifications included in the unitdescribed above.(b) All employees of Respondents at Peerless Park,Missouri, in the classifications included in the unitdescribed above.6. By failing and refusing to apply the terms of itscollective-bargaining contract with the Union to itsoperations at Gray Summit, Missouri, from March 1975until March 10, 1976, and thereby withdrawing recognitionfrom and refusing to bargain collectively with the Union asthe exclusive bargaining representative of employees in theappropriate unit set forth in Conclusion of Law 4, above,Respondents violated Section 8(aX5) and (1) of the Act,which unfair labor practices affect commerce within themeaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that the Respondents have engaged inunfair labor practices in violation of the Act, it will berecommended that they cease and desist therefrom andtake certain affirmative action designed to effectuate thepolicies of the Act.It has been found that Respondents failed and refused toapply its bargaining agreement with the Union to its GraySummit facility at the end of 1974 in violation of Section8(a)(1) and (5) of the Act. General Counsel requests, interalia, that Respondents be ordered to make "all pension andhealth and welfare contributions, as provided by itscontract with the Union, which it failed to pay on behalf ofits employees who operated the facility for Franklin,"citing Hen House Market No. 3, 175 NLRB 596 (1969);Howard Johnson Company, 198 NLRB 763 (1972); andWalter E. Heyman d/b/a Stanwood Thriftmart, 216 NLRB852 (1975).The Board, in Thriftmarl, stated the principle as followsat 854:The appropriate remedy for Respondent's unilateralaction in discontinuing contributions to the welfare andpension plan, just like the appropriate remedy for anyother unlawful unilateral action, is, where feasible, toreinstate the status quo ante. .... For these reasons weshall order Respondent to make whole the employees inthe unit by paying all pension and welfare contribu-such a unit. See Darrame J. Benzchowel e al. d,/ba Parkwood IGA, 201NLRB 905 (1973), enfd. sub nom, Zims Foodliner Inc. d/b/a Zim's IGAFoodliner v. N.LR.B., 495 F.2d 1131 (C.A. 7. 1974).221 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtions, as provided in the collective-bargaining agree-ment.I am aware, however, of the Board's decision in ColletiColor Prints, Inc., 204 NLRB 647 (1973), which holds,seemingly inconsistent with the above, that if the union hasceased to be the bargaining representative in the unit thereis no further obligation on the part of a respondent to makepayments into such fringe benefit funds, though unlawfullywithheld in the first instance, unless there is a showing thatthe employees in the unit suffered loss thereby.In 1976, Respondents leased Gray Summit to a bona fidelessee-successor which continued to employ all of theemployees at that facility employed by Respondents priorto the lease. It has been found that the Union continued tobe the bargaining representative of the employees at thatoperation. Assuming the Board's opinion in Colleti survivesthe later decision in Thriftmart (which states the Board'sestablished principle), I find that the employees at GraySummit did, in fact, suffer loss by reason of Respondents'failure and refusal to contribute to the pension and welfarefunds as required by the bargaining agreement. Thus theBoard and the courts have long held that contributions tofringe benefit trust funds such as those involved here arethe equivalent of wages which the employees have earnedby their labor. See Hen House Market, supra; ArtimTransportation System, Inc., 193 NLRB 179, 184 (1971). Inessence, the unit employees in such situation have agreed,through their bargaining representative, that this part oftheir compensation shall be paid into the various funds.These funds redound to the benefit of the entire unit aswell as the individual. Indeed, the individual may for onereason or another never receive any personal benefit fromthese funds. He nevertheless has an interest in thecontinuance of the funds and their financial stability, for aslong as he remains in the industry he may benefit thereby.The return to these funds of contributions the Respondentwas obligated to make in the first instance would merelyconstitute the return of that part of the employees' wages tothe funds which the employees had designated for thatpurpose in the first instance.In a similar situation, in which an employer wasdisputing the authority of the Board to order payment oflike fringe benefits, the Supreme Court, in N.L.R.B. v.Strong Roofing & Insulating Co., 393 U.S. 357, 360 (1969),Stated:The fact that the payments in question here did notconstitute direct pay to the employees is irrelevant inour view of this case. Whether the payments were madeto the employees, who then contributed them to uniontrust funds in the form of higher union dues, or whetheras here they passed straight from the employer to thetrust funds, the final result is the same. And it is just asmuch in the interest of "effectuat[ing] the policies ofthis Act," and of making the employees whole, torequire the payments in either case.1 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board. the findings,conclusions, and recommended Order herein shall, as provided in Sec.Obviously, such payments would not constitute a penaltyon the Respondents inasmuch as they are required tocontribute only what they were obligated to pay in the firstplace. Indeed, if Respondents are relieved of such pay-ments which they were obligated to make, to that extentthey are enabled to profit by their own unfair laborpractices and subvert bargaining practices which it is thepurpose of the Act to encourage and protect.It having been found that Respondents failed andrefused to recognize and bargain with the Union inviolation of the Act by failing and refusing to apply itscollective-bargaining agreement with the Union to employ-ees in the appropriate unit at Gray Summit, Missouri, itwill be recommended that (1) Respondents, or theirsuccessors in the operation of the Gray Summit facility,shall recognize and bargain with the Union for theemployees in the appropriate unit at the Gray Summitfacility; (2) should Respondents resume operation of theGray Summit facility during the pendency of the currentbargaining agreement with the Union, or any successorcontract thereto, Respondents shall apply the terms andconditions of that bargaining agreement to such employ-ees; (3) Respondents shall make whole the employees inthe appropriate unit employed at the Gray Summit facilityuntil March 10, 1976, by paying all pension and health andwelfare contributions, as provided in the collective-bar-gaining agreement, which have not been paid.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I issue the following recommended:ORDER 12Pacific Aggregates, Inc. and its affiliates, includingFranklin Material Company, Respondents herein, theirofficers, agents, successors, and assigns, including Ned L.Abernathy and/or Boulder Sand and Gravel Company,Gray Summit, Missouri, their officers, agents, successors,and assigns, shall:I. Cease and desist from:(a) Refusing to bargain collectively with or withdrawingrecognition from Local 513, International Union ofOperating Engineers, AFL-CIO, the Union herein, as theexclusive representative of all the employees employed bysuch employer at the Gray Summit, Missouri, facilitydescribed hereinabove in the following classifications:All engineers, oilers, firemen, mechanics, and mechan-ics helpers, exclusive of executives, supervisory employ-ees, superintendents, foremen, technical and researchemployees, office employees and laborers.(b) Refusing or failing, in the event that Respondentsresume operation of the Gray Summit facility during thependency of the bargaining agreement with the Unionexpiring April 30, 1978, or any successor contract thereto,to apply the terms and provisions of such bargainingcontract to the employees engaged at the Gray Summitfacility in the classifications set forth in subparagraph (a)102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.222 PACIFIC AGGREGATES, INC.immediately hereinabove, and refusing to pay contribu-tions to the pension and health and welfare funds asprovided by such agreement.(c) In any like or related manner interfering with,restraining, or coercing employees in the exercise of therights guaranteed them in Section 7 of the Act.2. Take the following affirmative action which it isfound will effectuate the purposes of the Act:(a) Upon request, bargain with the Union as theexclusive representative of all the employees employed bysuch employer at the Gray Summit, Missouri, facility in theclassifications set forth hereinabove in paragraph l(a) ofthis Order with respect to rates of pay, wages, hours ofemployment, or other conditions of employment.(b) In the event that Respondents resume operation ofthe Gray Summit facility during the pendency of thebargaining agreement with the Union expiring April 30,1978, or any successor contract thereto, apply the termsand provisions of such bargaining agreement to theemployees engaged at the Gray Summit facility in theclassifications set forth in paragraph l(a) of this Order.(c) Make whole the employees employed by Respon-dents at the Gray Summit facility until March 10, 1976, inthe classifications set forth in paragraph 1(a) of this Order,by paying all pension and health and welfare contributions,as provided in the collective-bargaining agreement with theUnion, which have not heretofore been paid.(d) Post at the Gray Summit facility copies of theattached notice marked "Appendix." 13 Copies of saidnotice, which shall be duly signed by a representative ofRespondent Pacific Aggregates, Inc., and by a representa-tive of Boulder Sand and Gravel Company on formsprovided by the Regional Director for Region 14, shall beposted by Boulder Sand and Gravel Company immediatelyupon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken to insure that saidnotices are not altered, defaced, or covered by any othermaterial.(e) Notify the Regional Director for Region 14, inwriting, what steps have been taken to comply with thisOrder.i: In the event the Board's Order is enforced by a Judgment of theUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to recognize or bargain withLocal 513, International Union of Operating Engineers,AFL-CIO, as the exclusive bargaining representative ofemployees whom we employ at Gray Summit in thefollowing classifications: All engineers, oilers, firemen,mechanics, and mechanics helpers, exclusive of execu-tives, supervisory employees, superintendents, foremen,technical and research employees, office employees andlaborers.WE WILL NOT, in the event that Pacific Aggregates,Inc., or one of its affiliates resumes the operation ofGray Summit, while there is a current contract with theUnion in effect, refuse or fail to apply the terms of thatcontract to the employees at Gray Summit in theclassifications set forth above.WE WILL NOT, in any like or related manner interferewith, restrain, or coerce employees in the exercise ofrights guaranteed under the National Labor RelationsAct.WE WILL, upon request, bargain with the Union asthe exclusive representative of our employees at GraySummit in the classifications set forth above.WE WILL make whole the employees employed byPacific Aggregates, Inc., or its affiliate FranklinMaterial Company, until March 10, 1976, at GraySummit in the classifications set forth above by payingall pension and health and welfare contributions, asprovided in the contract with the Union, which havenot been paid.PACIFIC AGGREGATES, INC.BOULDER SAND ANDGRAVEL COMPANY223